Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.17.a DELAWARE INVESTMENTS FAMILY OF FUNDS CODE OF ETHICS Credo It is the duty of all Delaware Investments employees, officers and directors to conduct themselves with integrity, and at all times to place the interests of Fund shareholders first. In the interest of this credo, all personal Securities transactions will be conducted consistent with the Code of Ethics and in such a manner as to avoid any actual or potential conflict of interest or any abuse of an individuals position of trust and responsibility. The fundamental standard of this Code is that personnel should not take any inappropriate advantage of their positions. Rule 17j-1 of the 1940 Act Rule 17j-1 (the Rule) under the Investment Company Act of 1940, as amended (the Act), makes it unlawful for certain persons, including any employee, officer or director of any Fund, a Funds investment adviser/sub-adviser, or a Funds principal underwriter, in connection with the purchase or sale by such person of a Security held or to be acquired by a Fund: To employ any device, scheme or artifice to defraud a Fund; To make any untrue statement of a material fact to a Fund or omit to state a material fact necessary in order to make the statements made to a Fund, in light of the circumstances in which they are made, not misleading; To engage in any act, practice or course of business that operates or would operate as a fraud or deceit on a Fund; or To engage in any manipulative practice with respect to a Fund. The Rule also requires that each Delaware Investments Fund and its investment adviser, sub-adviser, and principal underwriter adopt a written code of ethics containing provisions reasonably necessary to prevent certain persons from engaging in acts in violation of the above standard and shall use reasonable diligence and institute procedures reasonably necessary to prevent violations of the Code. This Code of Ethics is being adopted by the Delaware Investments Family of Funds, as listed on Appendix A, (collectively Delaware) in compliance with the requirements of the Rule and to effect the purpose of the Credo set forth above, and to comply with the recommendations of the Investment Company Institutes Advisory Group on Personal Investing. Continued on next page Definitions Access Person means (i) a supervised person who has access to nonpublic information regarding clients Securities transactions, is involved in making Securities recommendations to clients, who has access to such recommendations that are nonpublic, or has access to nonpublic information regarding the portfolio holdings of Fund or (ii) any director, officer, general partner or Advisory Person of a Fund or of a Funds investment adviser, or (iii) any director, officer or general partner of a Fund principal underwriter who, in ordinary course of business, makes, participates in or obtains information regarding the purchase or sale of Securities by a Fund or whose functions or duties in the ordinary course of business relate to the making of any recommendation to a Fund regarding the purchase or sale of its Securities. Those persons deemed Access Persons will be notified of this designation. Advisory Person means (i) any director, officer, general partner or employee of a Fund or a Funds investment adviser or any company in a control relationship to a Fund or its investment advisor who, in connection with his or her regular functions or duties makes, participates in, or obtains information regarding the purchase or sale of Securities by a Fund, or whose functions relate to the making of any recommendations with respect to such purchase or sales; or (ii) any natural person in a control relationship to a Fund or an investment adviser who obtains information concerning recommendations made to the Fund with regard to the purchase or sale of Securities by a Fund. For purpose of this definition, control has the same meaning as set forth in Section 2(a)(9) of the Act. Affiliated Person means any officer, director, partner, or employee of a Delaware Fund or any subsidiary of Delaware Management Holdings, Inc. and any other person so designated by the Compliance Department. Beneficial ownership shall be as defined in Section 16 of the Securities Exchange Act of 1934 and the rules and regulations thereunder. Generally speaking, a person who, directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise, has or shares a direct or indirect pecuniary interest in a Security, is a beneficial owner of the Security. For example, a person is normally regarded as the beneficial owner of Securities held by members of his or her immediate family sharing the same household. Additionally, ownership of derivative Securities such as options, warrants or convertible Securities which confer the right to acquire the underlying Security at a fixed price constitutes Beneficial Ownership of the underlying Security itself. Control shall mean investment discretion in whole or in part of an account regardless of Beneficial Ownership, such as an account for which a person has power of attorney or authority to effect transactions. Delaware Mutual Funds  De Minimis Purchases or Sales shall mean all the Delaware Investments Family of Funds except for the Delaware Cash Reserve Fund. shall mean purchases or sales by covered persons of up to 500 shares of stock in a company that is in the Standard and Poors 500 Index provided that Delaware has not traded more than 10,000 shares of that same stock during the last two trading days and there are no open orders for that stock on the Trading Desk. High Quality Short-Term Debt Instruments shall mean any instrument that has a maturity at issuance of less that 366 days and that is rated in one of the two highest rating categories by a Nationally Recognized Statistical Rating Organization. Continued on next page Definitions, Continued Interested Director means a director or trustee of an investment company who is an interested person within the meaning of Section 2(a)(19) of the Act. A Disinterested Director is a director who is not an interested person under Section 2(a)(19) of the Act. Investment Personnel means any employee, of a Fund, an investment adviser or affiliated company, other than a Portfolio Manager who, in connection with his/her regular functions or duties, makes, or participates in the making of, investment decisions affecting an investment company and any control person who obtains information concerning the recommendation of Securities for purchase or sale by a Fund or an account.
